                    Case 1:19-cv-11733 Document 1 Filed 12/23/19 Page 1 of 31




               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF NEW YORK


  2238 VICTORY CORP.                          Case No. 19-11733
  DISPLAY NAME: WHOISCAMERA
  2238 VICTORY BLVD
  STATEN ISLAND NY 10314

               Plaintiff,                     COMPLAINT FOR DAMAGES
                                              (15 U.S.C. §§ 1, 15 and Common
                                              Law Tort)
               v.
                                              (JURY TRIAL DEMAND, infra)
  FJALLRAVEN USA RETAIL, LLC

  C/O ITS REGISTERED AGENT

  C T CORPORATION SYSTEM

  28 LIBERTY ST.
  NEW YORK, NEW YORK, 10005

  AND

  NETRUSH, LLC
  C/O ITS REGISTERED AGENT
  CHRISTOPHER MARANTETTE
  17800 SE MILL PLAIN BLVD
  STE 120
  VANCOUVER, WA 98683-7586

               Defendants.



      Plaintiff 2238 Victory Corp, Display Name: Whoiscamera (pronounced “Who

Is”), brings this action under (i) the Sherman Act, 15 U.S.C. 1, 15 et seq., for



                                          1
                     Case 1:19-cv-11733 Document 1 Filed 12/23/19 Page 2 of 31




damages, (ii) the law of New York for tortious interference with contract and

prospective economic relations and for libel per se, and (iii) Declaratory Judgment

Act, 28 U.S.C. 2201 to declare the legal relations of the parties hereto, based upon

its personal knowledge as facts pertaining to it, upon the investigation of its

counsel, and upon information and belief.

                              NATURE OF THE ACTION1


1.   This case is about greed disguised as “brand protection.” With the advent of

     Amazon has come a fight for the right (or wrong) to display goods in the

     ecommerce space owned and controlled by Amazon, i.e. amazon.com. A

     former Investigation Specialist for Amazon’s Seller Performance team, Chris

     McCabe, has written about the misuse of the Amazon rights reporting system.

     In his article, “Have you noticed How Unpredictable Amazon’s Notice

     Infringement teams are now?” https://www.ecommercechris.com/have-you-

     noticed-how-unpredictable-amazons-notice-infringement-teams-are-

     now/(February 21, 2019), Mr. McCabe observes (Exhibit 1):




1
  On May 21, 2007, the Supreme Court decided Bell Atlantic Corp. v. Twombly, 550 U.S. 544,
127 S. Ct. 1955, 1964, 167 L. Ed. 2d 929 (2007), in which it considered "what a plaintiff must
plead in order to state a claim under § 1 of the Sherman Act." Since Twombly, the course of
antitrust litigation has been uniformly predictable, with defendants conducting microscopic
studies of what they invariably conclude are “threadbare allegations.” In light of the foregoing,
we will provide the context of Amazon’s alleged wrongdoing at some length.

                                                 2
                 Case 1:19-cv-11733 Document 1 Filed 12/23/19 Page 3 of 31




               • Amazon’s Notice Claim of Infringement Teams exist in theory
                 to process intellectual property violations on the Amazon
                 Marketplace at amazon.com;
               • In practice, trademark and other violations can come from
                 anywhere, allege anything, and are rife with abuse;
               • The work of the Notice teams, though attempting to combat
                 rampant abuse, has backslided of late to the point where
                 Amazon’s response to contested Intellectual Property
                 Complaints makes “little to no sense;”
               • Amazon harshly enforces the brand owner complaints of
                 counterfeiting by requiring at most that brand owners attest to
                 having “test bought” the allegedly counterfeit product from the
                 alleged counterfeiter;
               • Suspensions and expulsions from the Marketplace follow
                 “bizarre behavior” on Amazon’s part, where the reasons for
                 adverse actions are highly mercurial, restated repeatedly, and
                 often have nothing to do with the reason for the suspension or
                 expulsion; and
               • Accused sellers—in particular those with a history of notice
                 claims (as many sellers have)--are left in a virtual “twilight
                 zone” where they are not told and cannot learn the true reasons
                 for harsh—at times lethal—action taken against their
                 businesses.

2.   Unscrupulous brand owners, well aware of the above Notice Infringement

     landscape, take unilateral and concerted actions with co-conspirators, often

     “brand protection services,” to assist in “knocking off unwanted sellers.” Id.

3.   Plaintiff WhoIs, a Staten Island, New York business, operated within a

     market niche that serves as a valuable, efficient segment of the economy.

     Succinctly, the model is sourcing products at wholesale, from an authorized

     distributor of a manufacturer, or from that authorized distributor’s direct

     purchaser, and selling it at an enhanced, retail price point online, but often


                                         3
                     Case 1:19-cv-11733 Document 1 Filed 12/23/19 Page 4 of 31




       at a cheaper price than other sellers are selling it, thus benefiting customers,

       who get authentic product at a discount.

4.    Such discounting threatens the profits of manufacturers who attempt to

     maintain a system of Minimum Advertised Pricing. See T. Johnson,

     Minimum Advertised Price (MAP) Violations & Policing Your Brand on

     Amazon, athttp://www.cpcstrategy.com/blog/2015/05/minimum-advertised-

     price-map-violation-amazon/

5.   Manufacturers, their “authorized distributors,” and their “brand protectors”

     often seek means—some unlawful-- to eliminate such niche, lawful market

     competition.2 Elimination of discounters and discounted products from access

     to the Marketplace by joint collaborative action, directly at issue here, is a per

     se violation of the Sherman Anti-Trust Act. United States v. Gen. Corp., 384

     U.S. 127, 129, 86 S. Ct. 1321, 1322 (1966) ; United States v. Apple, Inc., 791




2
 A copyright or trademark holder enjoys a “distribution right” and may initially sell, or not sell,
copies of a copyrighted or trademarked item to others on such terms as he or she sees fit.
However, the IP holder’s exclusive distribution right is limited to the first sale of the coyprighted
or trademarked item. Under the “first sale” docrine, codified at 17 U.S.C. § 109(a) “the
distribution right may be exercised solely with respect to the initial disposition of copies of a
work, not to prevent or restrict the resale or other further transfer of possession of such copies.”
The Fair Use Doctrine, similar to the First Sale Doctrine, permits a seller to use a another’s
trademark to identify the former’s goods, provided that no likelihood of confusion results as to
the source of the product or the trademark holder’s sponsorship or affiliation. 15 U.S.C.
§115(b)(5)(A)-(C). The First Sale Doctrine [also] protects resellers of genuine trademarked
goods from claims of infringement. Davidoff & CIE, S.A. v. PLD Int'l. Corp., 263 F.3d 1297,
1301 (11th Cir. 2001); Hidalgo Corp. v. J. Kugel Designs, Inc., No. 05-20476-CIV-
JORDAN/TORRES, 2006 U.S. Dist. LEXIS 96647, at *12 (S.D. Fla. 2006)

                                                  4
                  Case 1:19-cv-11733 Document 1 Filed 12/23/19 Page 5 of 31




     F.3d 290, 322 (2d Cir. 2015); Feminist Women's Health Ctr., Inc. v.

     Mohammad, 415 F. Supp. 1258 (N.D. Fla. 1976)

6.    Plaintiff buys product in the manufacturer’s original packaging and does not

      repackage, modify, or otherwise change the product for resale—not one iota.

7.    Plaintiff brings this Antitrust action following its commercial and financial

      ruination resulting from Defendants’ successful conspiracy to exploit

      Amazon’s Notice Infringement protocols and thereby eliminate price

      competition—specifically, defendants’ libelous statements to Amazon

      predictably causing plaintiff’s expulsion from the Amazon Marketplace.

8.    Plaintiff also sues in tortious interference under the common law because

      defendants’ actions decimated plaintiff’s prospective business relations with

      Amazon and impaired plaintiff’s enjoyment of the plaintiff-Amazon which

      had been in continuous effect for 9 years prior to defendants’ wrongful         Commented [ms1]:


      conduct at suit.

9.    Because Defendants acted in concert to destroy WhoIs and the actual

      competition it represented, were successful in so doing, and thereby lessened

      competition in trade or commerce and caused plaintiff grievous damage, this

      particular tort case is prosecuted under the Sherman Antitrust Act, 15 U.S.C.

      §1 et seq. for treble damages.




                                         5
                  Case 1:19-cv-11733 Document 1 Filed 12/23/19 Page 6 of 31




                           JURISDICTION AND VENUE


10.   Plaintiffs bring this action under Sections 4 and 16 of the Clayton Act, 15

      U.S.C. §§ 15, and 26, to recover treble damages and costs of suit, including

      reasonable attorneys’ fees, against Fjallraven USA Retail, LLC and Netrush

      LLC as a result of their violations of the antitrust laws.

11.   This Court has subject matter jurisdiction over plaintiff’s antitrust claims

      pursuant to Sections 4 and 16 of the Clayton Act, 15 U.S.C. §§ 15(a) and 26,

      as well as 28 U.S.C. §§ 1331 and 1337(a).

12.   This Court has supplemental jurisdiction over plaintiff’s common law claims

      pursuant to 28 U.S.C. § 1367, and diversity jurisdiction over those claims

      pursuant to 28 U.S.C. § 1332 because (i) Fjallraven is a citizen of Colorado

      and has its flagship store in Manhattan, New York. Fjallraven registered

      with the New York Secretary of State on March 4, 2015 as a Colorado

      limited liability company. (DOS ID #4719868), establishing its

      Registered Agent for Service of Process as CT Corporation System, 28

      Liberty St., New York, New York 10005, and (ii) Netrush.com, Inc. is a

      Delaware corporation with its principal place of business in Vancouver,

      Washington and has acted as Fjallraven’s agent in developing and

      implementing the conspiracy at suit.

13.   The amount at controversy exceeds $75,000.

                                          6
                  Case 1:19-cv-11733 Document 1 Filed 12/23/19 Page 7 of 31




14.   Venue is proper in this District pursuant to 15 U.S.C. §§ 15(a) and 22, as

      well as pursuant to 28 U.S.C. § 1391 (b), (c) and (d) because Defendant

      Fjallraven is found in and has its flagship store in Manhattan, New York

      City, has agents in this district and transacts business in this district.

15.   Defendant’s activities were within the flow of, were intended to, and had a

      substantial effect on, interstate commerce because Plaintiff conducted

      business all over the country.

16.   The Court has personal jurisdiction of defendants for Clayton Act purposes

      because their suit-related activities occurred within the United States.

      Separately as to the common law claims, the Court has personal jurisdiction

      of defendants because they made test purchases of product from plaintiff in

      New York, and such transaction of business in New York had a substantial

      relationship to the state law tort claims herein. CPLR 302(a)(1).

      Specifically, by test purchasing from plaintiff, receiving and examining

      Fjallraven products, defendants had knowledge of the falsity of their

      statements to Amazon and, by virtue of such false statements, plaintiff will

      show defendants’ intent to harm plaintiff which, in fact, their statements did.

      Licci v. Lebanese Can. Bank, SAL, 20 N.Y.3d 327, 960 N.Y.S.2d 695, 984

      N.E.2d 893 (2012).




                                           7
                        Case 1:19-cv-11733 Document 1 Filed 12/23/19 Page 8 of 31




                                             PARTIES

      17.   WhoIs, a New York corporation, became a third-party seller on Amazon in

            November 2010 and operated continuously thereafter until the events at suit.

      18.   Fjallraven is a citizen of Colorado and has its flagship store in Manhattan,

            New York.

      19.   Netrush.com, Inc. is a Delaware corporation with its principal place of

            business in Vancouver, Washington .

                      AMAZON AND MARKETPLACE SELLERS

20.     Pursuant to Amazon’s standard Business Solutions Agreement, third-party

        sellers provide content for product offerings, and are responsible for ensuring

        that the provided content and products are lawful.3

21.     When a third-party seller wants to offer a product for sale on amazon.com, the

        seller must first determine whether the product already exists in the

        amazon.com catalog. (ASIN Creation Policy).4 Multiple sellers can offer the

        same product for sale. If the same product already exists in the catalog, the

        seller can add specific details ‒ including price and product condition and any




3
  Many of the factual allegations in of the Complaint are substantially quoted from a Declaration
of Jonathan Schelle in Support of Motion for Summary Judgment, submitted by Amazon in
Lasoff v. Amazon.Com, Inc., No. 2:16-cv-00151-BJR (W.D. WA 12/5/16), Docket No. 50.
4
  Each unique product offered for sale on amazon.com is assigned an Amazon Standard
Identification Number (“ASIN”).

                                                8
                    Case 1:19-cv-11733 Document 1 Filed 12/23/19 Page 9 of 31




      additional product details ‒ and their offering is listed, along with other sellers

      of the same product, on or a click away from the same product detail page.

22.   If the product is not already in the catalog, a third-party seller can create a new

      product listing. To do so, the seller must send Amazon, via an automated file

      upload system, content related to the new product, including the product

      description, an image of the product, and the product’s price.

23.   This seller-supplied content is then used to automatically generate a “product

      detail page.”5 The third-party seller is responsible for the uploaded content,

      and specifically represents and warrants that it has the right to grant Amazon a

      license to use all seller-provided content, trademarks, and other materials.

24.   Amazon represents that its role with respect to seller-submitted content and

      product offerings is limited and passive. Amazon represents that it does not

      suggest prices for third-party offerings, or generally involve itself in third-

      party sales except to set parameters on terms and conditions of use. Those

      parameters include a third-party seller’s agreement to be bound by Amazon’s

      policies, including acknowledgment that “[p]roducts offered for sale on

      Amazon.com must comply with all laws and regulations and with Amazon’s

      policies.” Under Amazon’s Intellectual Property Violations Policy, third-



5
 A “product detail page” is a webpage that displays the product offering in the amazon.com
marketplace, including the product name, photos, and description. Id. ¶ 9

                                              9
                    Case 1:19-cv-11733 Document 1 Filed 12/23/19 Page 10 of 31




       party sellers are responsible for ensuring that the products they offer for sale

       are legal. (“Sellers are responsible for ensuring that the products they offer are

       legal and authorized for sale or re-sale.”). All products offered by third-party

       sellers are owned by the third-party sellers, not Amazon.

25.    Amazon’s policies explain that sellers may list their products for sale against

       pages that another seller has created with one proviso, namely, that they are

       selling the same product:

               Detail Page Ownership and Image Restrictions: When
               a detail page is created, it becomes a permanent catalog
               page on Amazon.com that will remain even if the
               creator’s inventory sells out. Additionally, when you add
               your copyrighted image to a detail page, you grant
               Amazon and its affiliates a nonexclusive, worldwide,
               royalty-free, perpetual, irrevocable right to exercise all
               rights of publicity over the material.
               Other sellers can list their items for sale against pages
               that you have created or added your copyrighted images
               to. However, we do require sellers to list only against
               detail pages that exactly match their items. If you believe
               sellers are listing against detail pages that do not exactly
               match their items, we ask that you report the violation
               directly by using the contact us form.

 26.   Allowing all sellers to list the same product on the same page generates

       intense price competition that is highly beneficial to consumers, who

       understand that Amazon presents the Marketplace’s entire array of a given

       ASIN on the same product detail page. Eliminating low-priced competitors is

       injurious to competition and to consumers. Many or most online buyers view



                                            10
                   Case 1:19-cv-11733 Document 1 Filed 12/23/19 Page 11 of 31




      Amazon as one-stop shopping and look no further. Such consumer behavior

      is fundamental to Amazon’s business plan.

27.   Amazon’s policies expressly prohibit third-party sellers from violating the

      intellectual property rights of others. If a product listing is determined to be

      counterfeit, expired, defective or otherwise inferior to the ASIN, to be in

      violation of third-party intellectual property rights, or to otherwise violate

      Amazon’s policies, Amazon may block the listing or, in certain

      circumstances, terminate the third-party seller. Before it can act, Amazon

      must, according to its own written policies, determine whether the reported

      item or items do actually infringe on another seller’s rights. To do so,

      Amazon represents to the public that it conducts an investigation, typically by

      asking the reporter of the alleged infringement to establish their intellectual

      property rights, to conduct test purchases of the allegedly infringing products,

      and to provide Amazon with material differences between the reporter’s

      product(s) and the alleged infringer’s product(s). Amazon publicly holds out

      that it requires evidence of infringement for each product that it is asked to

      take down, as it cannot assume that because one product is infringing, all of

      that seller’s products are infringing. Part of the basis of this litigation is

      Amazon’s laxity in implementing the foregoing procedures and protocols it

      publicly holds out as applicable to claims of product counterfeiting, thereby



                                            11
                        Case 1:19-cv-11733 Document 1 Filed 12/23/19 Page 12 of 31




        allowing unscrupulous Rightsowners and those purporting to be Rightsowners

        to accomplish a purpose of limiting price competition regardless of product

        authenticity.

28.     Amazon knows that many or most of the infringement complaints it receives

        from complaining sellers are falsely premised upon the notion that grey

        market goods may not be sold using intellectual property belonging to a

        remote manufacturer or other Producer. Amazon has testified to this matter

        before the United States House of Representatives (see ¶63 infra).

        Nevertheless, Amazon acts upon such ill-conceived infringement complaints,

        thereby stifling Marketplace competition. The protocol is routine,

        institutionalized and at times lethal to competition and potential competition.

             SUMMARY OF AMAZON’S COMPETITIVE LANDSCAPE

29.     Amazon now controls 47% of all e-commerce in the United States, capturing

        nearly $1 of every $2 Americans spend shopping online.6

30.     Industry leaders have called Amazon a “monopoly hiding in plain sight.7

31.     Amazon has positioned itself at the center of e-commerce and now serves as

        essential infrastructure for third party sellers in the United States, virtually

        all of whom that depend upon it.


6
    https://www.emarketer.com/content/digital-investments-pay-off-for-walmart-in-ecommerce-race
7
 A. Gara, Why One Amazon Bull Thinks Jeff Bezos Is Building A $3 Trillion Company, Forbes
(May 4, 2016), reprinted

                                                      12
                       Case 1:19-cv-11733 Document 1 Filed 12/23/19 Page 13 of 31




32.     The relevant market of online retail sales (and narrower relevant markets

        contained therein) is recognized universally as a discrete area of competition,

        with no rivals to Amazon.8

33.     When Amazon grants or terminates Marketplace selling privileges to a seller,

        it impacts the nature of relevant market intra-brand and inter-brand

        competition in the products and category(ies) of products, as the case may be,

        that the seller seeks to market in the Marketplace.

34.     Amazon is generally permitted to unilaterally restrict any seller from

        competing in the Marketplace and take such other unilateral actions as

        Amazon in its business judgment deems appropriate; but other market

        participants are not free to agree to restrict or exclude from competition

        another seller or such seller’s relevant products. Such concerted behavior,

        which is the subject of this action, is per se unlawful if done for the purpose of

        eliminating competition. restricting output, or stabilizing anticompetitive

        pricing.

      THIRD-PARTY SELLERS’ LISTING AND SALE OF GREY MARKET
                                GOODS


      35.   Netrush expresses its first priority in its mission as “Unauthorized seller and

            grey market strategy development and guidance.” See ¶56, infra.


8
    https://www.fool.com/investing/2016/09/26/how-amazon-is-crushing-ebay-and-wal-mart.aspx

                                               13
                       Case 1:19-cv-11733 Document 1 Filed 12/23/19 Page 14 of 31




      36.   The grey market, also referred to as the parallel market, is a market where

            a product is bought and sold outside of the manufacturer's authorized trading

            channels, for example, plaintiff’s sales of Fjallraven backpacks.

37.     Third party sellers on Amazon typically purchase goods only to resell them on

        the Marketplace for a profit. Sellers not in privity with manufacturers or other

        Rightsowners may undercut other Sellers, including those who have

        intellectual property rights embedded in grey market products being marketed.

        Producers and their “authorized dealers,” in particular, are thus incentivized to

        eliminate undercutting sellers, both to retain value perceptions in the public

        marketplace for “their” products and, more immediately, protect profit

        margins on the Marketplace.

38.     As stated in Amazon’s policies quoted above, it is completely lawful for third-

        party sellers to purchase grey market goods and sell them on Amazon.

        Indeed, such products are by design placed on the same product detail page

        often created by a trademark holder, copyright holder, or affiliate. Amazon’s

        established policy is that such products may be offered alongside a

        rightholder’s offering—indeed, such goods may create the catalogue page-- as

        long as the third party seller’s offering is “the same product” as described in

        by brand, name, ASIN, etc.




                                              14
                  Case 1:19-cv-11733 Document 1 Filed 12/23/19 Page 15 of 31




39.   Well-established doctrines make clear that trademark and copyright laws do

      not prevent the purchasers of trademarked or copyrighted items from re-

      selling them without permission from the owner of the trademark or

      copyright. The First Sale Doctrine permits one who has acquired ownership

      of a copy to dispose of that copy without the permission of the copyright

      owner.17 U.S.C. § 109 The Fair Sale (or “First Use”) Doctrine also permits a

      defendant to use a plaintiff’s trademark to identify plaintiff’s goods so long as

      no likelihood of confusion results as to the source of the product or the

      trademark holder’s sponsorship or affiliation (e.g. “authorized dealer”). 15

      U.S.C. §115(b)(5)(A)-(C). The first sale doctrine [also] protects resellers of

      genuine trademarked goods from claims of infringement. Davidoff & CIE,

      S.A. v. PLD Int'l. Corp., 263 F.3d 1297, 1301 (11th Cir. 2001); Hidalgo Corp.

      v. J. Kugel Designs, Inc., No. 05-20476-CIV-JORDAN/TORRES, 2006 U.S.

      Dist. LEXIS 96647, at *12 (S.D. Fla. 2006)

40.   The Marketplace is thus routinely presented with multiple sellers of the same

      product on the same page, as specifically provided in the BSA and Amazon

      formal policies.




                                           15
                 Case 1:19-cv-11733 Document 1 Filed 12/23/19 Page 16 of 31




                            STATEMENT OF FACTS

                A. WhoIs: History of Success without Controversy

41.   To become an Amazon seller WhoIs executed Amazon’s standard Business

      Solutions Agreement that, among other things, allowed Amazon to terminate

      WhoIs as a seller for any reason or for no reason at all. One of the

      conditions of the BSA was plaintiff’s adherence to Amazon’s policies, such

      as its anti-counterfeiting policy.

42.   WhoIs routinely listed approximately 70 brand names on amazon.com, and

      sold over 500,000 units of product to customers on Amazon with a 98%

      lifetime positive feedback rating. Plaintiff experienced $5,739,547.36

      million in sales during its last six months of Amazon operations, at 26% net

      margin, or $1,492,282. 31in profits, i.e. monthly profits of approximately

      $250,000. Of the approximate 70 brands WhoIs listed during its last six (6)

      months of operations, virtually all of which are identified by intellectual

      properties such as patents and trademarks, Fjallraven is the only owner of

      such intellectual properties (“Rightsowner” or “RO”) to complain to

      Amazon of counterfeiting (“IP complaint”). Indeed each defendant thus

      complained or participated in complaining to Amazon on 16 separate

      occasions. As a direct result of such IP Complaints, Plaintiff’s once-thriving

      Amazon business is now a remnant of its former self.



                                           16
                 Case 1:19-cv-11733 Document 1 Filed 12/23/19 Page 17 of 31




43.   Whilst selling on Amazon plaintiff offered many of Fjallraven’s backpacks,

      all completely authentic, at prices below Fjallraven’s MAP pricing. Indeed

      plaintiff sold approximately 2880 Fjallraven items between February 24th

      and October 17, 2019 at highly competitive prices.

44.   Fjallraven never complained—not once-- of plaintiff’s said listings or sales

      until it came under Netrush influence in the spring of 2019. At that point

      Netrush/Fjallraven dealt plaintiff a death blow.

                         B. Fjallraven: the Best of its Class

45.   Fjällräven (Swedish pronunciation: [²fjɛlːˌrɛːvɛn], Swedish for "The Arctic

      fox") is a Swedish company specializing in outdoor equipment—mostly

      costly clothing and backpacks. Today among its more well-known products

      are Greenland jackets, Vidda Trousers, Expedition Down Jacket, and various

      versions of the Kånken rucksack. A rucksack is a bag with shoulder straps

      that allow it to be carried on someone's back, typically made of a strong,

      waterproof material and widely used by hikers; a backpack.

46.   The Fjällräven Kånken is Fjällräven's best-selling product. It was originally

      developed as a reaction to the increasing number of reports that Swedish

      school children were developing back problems from their more traditional

      bags. The lightweight and rectangular yet spacious backpack, which was

      released in 1978, was Fjällräven's attempt to solve this problem. During its



                                         17
                 Case 1:19-cv-11733 Document 1 Filed 12/23/19 Page 18 of 31




      first year in production, 400 copies were sold, increasing to 30,000 the

      following year. The large variety of color combinations let the customer

      personalize their bag to reflect their own individuality. By 2008, over three

      million Kånken daypacks had been produced with 200,000 being made each

      year. As of April 2018, Fjällräven sells the Kånken in 54 different colors.


47.   Fjallraven’s Classic Backpack is by far the best selling backpack within this

      best-selling backpack group, in its price group on Amazon.

      https://www.amazon.com/Best-Sellers-Backpacks/zgbs/fashion/360832011

      (last visited 12/8/19)


               C. Netrush.com, Inc: Primary Cause of this Dispute

48.   Netrush.com, Inc. was founded as a third-party seller on the Amazon

      marketplace in 2006.

49.   Eventually Netrush transitioned to a company with a diverse set of digital

      and supply chain capabilities and established itself as an industry leader in e-

      commerce marketplace services.

50.   The Netrush model relationship is that of exclusive Amazon seller of strong

      brands, or certain elements of a brand’s market offerings, e.g. Leatherman,

      Tile, and Sorel. Indeed, by 2016 Netrush was an exclusive Amazon seller for




                                         18
                    Case 1:19-cv-11733 Document 1 Filed 12/23/19 Page 19 of 31




          dozens of brands on the Marketplace.9

          https://www.columbian.com/news/2016/jun/05/netrush-carves-out-niche-

          helping-businesses-pitch-their-goods-on-amazon/

    51.   In 2015 Netrush enjoyed revenues of $59.4 million with 50 employees, id.,

          and grew meteorically such that in 2018 Netrush had revenues of $147.5

          million with 187 employees. https://www.owler.com/company/netrush

    52.   But Netrush does something that few if any other third-party sellers do for

          their manufacturer/suppliers, namely, Netrush provides “Brand Control &

          Compliance Services.” Indeed, Netrush is best known for its expertise in

          “MAP compliance and violation monitoring,” particularly on Amazon:



                Netrush is a retailer/agency hybrid that actively manages leading
                brands on the Amazon platform. Netrush teams provide long-term
                solutions that sustain a brand's health and drive growth on the
                Amazon marketplace through optimized content, marketing, design,
                supply chain management, and premium packaging.
                https://webcache.googleusercontent.com/search?q=cache:8wqUaFP1s
                xoJ:https://netrush.com/blog/netrush-welcomes-sports-outdoors-
                director-ryan-riggs/+&cd=4&hl=en&ct=clnk&gl=us&client=safari


    53.   Netrush itself expresses its “brand control and compliance” role as follows:

                We help you know exactly when your policies are violated, and give
                you the roadmap to take action, helping not only your Amazon
                performance, but your brand integrity across all retailers.
9
 As of December 8, 2019 Netrush’s store on Amazon listed 51 “Top Brands.”
https://www.amazon.com/s/other?pickerToList=brandtextbin&qid=1575831365&me=A2G7B63FOSFZJZ&ref=sr_sa
_p_4


                                                19
                 Case 1:19-cv-11733 Document 1 Filed 12/23/19 Page 20 of 31




54.   Christopher Marantette, President and CEO of Netrush, describes Netrush on

      his Linked-in page as:


             NetRush started as a third party retailer in 2006 and has evolved
             into an agency that partners with brands to make Amazon an
             extension of their business. Today, we create solutions that
             sustain a brand’s health, drive growth, and proactively manage
             the Amazon marketplace.



55.   When Netrush promises “the roadmap to take action,” in means in

      significant part a scheme whereby it monitors ecommerce to identify sellers

      who sell Fjallraven products below MAP; and it and causes the filing of

      false complaints, i.e. IP Complaints sounding in counterfeiting, with

      Amazon in sufficient number to assure that the discounting seller’s listing of

      Fjallraven’s products are “taken down.” Often, as with plaintiff, the

      consequence of the Netrush “roadmap to take action” is a seller’s expulsion

      from the Amazon Marketplace, in an instant destroying years of hard work

      in building an ecommerce store.

56.   Netrush bullet points its “brand control and compliance” in terms both

      euphemistic and quite stark:


         •   Unauthorized seller and grey market strategy development and
             guidance
         •   Internet authorization policy development


                                        20
                       Case 1:19-cv-11733 Document 1 Filed 12/23/19 Page 21 of 31




               •   MAP compliance and violation monitoring
               •   Amazon Brand Registry management


      57.   Netrush’s MAP Compliance services lay at the heart of this case.

            Specifically, Netrush ascended to be Fjallraven’s exclusive authorized

            Amazon seller by virtue of the parties agreement and understanding that, at

            least as to Amazon sales, Netrush would keep Fjallranven’s Kanken

            rucksacks at MAP by directly or indirectly causing the listings of lower-

            priced, competing sellers to be “taken down.”

                              D. Circumstances of Plaintiff’s Injury

58.   Until approximately June of 2019, one Sam Minnasian served as Fjallraven’s

      Digital marketing Manager and Director of Ecommerce and digital Marketing

      for five years. In or about June 2019 Mr. Minassian took leave of Fjallraven,

      but no direct replacement was engaged. Certain of his tasks were delegated to a

      young woman, one Hannah Stroot, whose title is Ecommerce Manager.


59.   Simultaneously in or about the spring of 2019, Netrush appeared on the scene

      as both exclusive authorized Fjallraven Amazon seller AND as Fjallraven’s

      Amazon-related specialist in eliminating low-priced competition and

      maintaining MAP.




                                              21
                       Case 1:19-cv-11733 Document 1 Filed 12/23/19 Page 22 of 31




60.   Fjallraven itself holds Netrush to be its exclusive authorized seller on Amazon:

                  I called fjallraven customer service and they confirmed that netrush
                  was their only verified seller on amazon.
                  https://www.amazon.com/ask/questions/Tx2FWK0AD9BN1OR
                  (August 19, 2019)

61.   While there are often other sellers of Fjallraven backpacks on Amazon, Netrush

      has an “exclusive” position as to approximately 75 backpacks, including those

      most popular. Other purchasers are not assured of supply and have been and

      will be promptly eliminated if they violate Fjallraven’s MAP pricing.

62.   Netrush’s bullet point no. 3 (¶56 above), to wit: “MAP compliance and

      violation monitoring,” is a significant misnomer because there is no violation as

      to independent third party sellers who are not contractually related to

      Fjallraven.

63.   Indeed, Amazon testified on this misnomer before the United States House of

      Representatives, focusing on Rightsowners’ misconception vis-à-vis sellers

      such as plaintiff, stating that “competitive prices” depend upon the

      “unauthorized sellers’” ability to sell authentic products: 10




10
     http://docs.house.gov/meetings/JU/JU05/20190716/109793/HHRG-116-JU05-20190716-SD038.pdf


                                                    22
                 Case 1:19-cv-11733 Document 1 Filed 12/23/19 Page 23 of 31




64.   Netrush’s pitch to brand owners includes assurances that Netrush can and

      will scale the logistics, both with Amazon and the brand, of promptly

      eliminating sellers of branded products at below MAP. Until discovery

      plaintiff will not know the contents of early Netrush-Fjallraven

      communications, but other brands attest to such assurances in being

      recruited by Netrush.

65.   Soon after Netrush joined Fjallraven, on or about September 13, 2019,

      defendants filed against plaintiff 16 IP complaints for Fjallraven products.

      These complaints purported to be filed by sam.minnisian@fjallraven.com.

      Plaintiff was expelled from the Amazon platform on October 21, 2019 as a

      direct result of those IP complaints.

66.   The only way to obtain a reprieve from this death blow was to obtain

      Fjallraven’s imprimatur. It is a fact of common knowledge that once an IP


                                         23
                 Case 1:19-cv-11733 Document 1 Filed 12/23/19 Page 24 of 31




      complaint is lodged with Amazon, accompanied by the required declaration

      of the complainant attesting to a test-purchased product being counterfeit,

      that Amazon’s policy is to not reverse an expulsion without a retraction or

      letter from the Rightsowner completely absolving the accused seller. This

      procedural quagmire is the fulcrum of the conspiracy at suit:

            How do I reactivate my listing?

            Please provide one of the following to reactivate your listings:

            1) A retraction of the report from the rights owner:
            -- Sam Minassian
            -- sam.minassian@fjallraven.us
            2) An invoice or letter of authorization from the manufacturer or
            Rights Owner verifying the product’s authenticity to notice-
            dispute@amazon.com. External links are not accepted. For security
            reasons, we only accept attachments in the following file formats:
            .jpeg, .jpg, .pjpeg, .gif, .png, .tiff,

67.   Netrush (Christopher Marantette, President and CEO) had test purchased

      plaintiff’s Fjallraven products and either filed the IP complaints with

      Amazon or instructed Fjallraven to do so as part of the Netrush “grey market

      strategy” and “roadmap to take action.” See ¶¶53,56, supra.

68.   Plaintiff made dozens of calls and wrote numerous emails to Fjallraven

      directly, unaware—as plaintiff would soon learn--that Mr. Minassian was no

      longer employed by Fjallraven, i.e. his name had been used without his

      authority to shield the true wrongdoer.



                                         24
                 Case 1:19-cv-11733 Document 1 Filed 12/23/19 Page 25 of 31




69.   Finally, plaintiff spoke directly with Sam Minassian through Linked In,

      However, Mr. Minaissian insisted that he left Fjallraven in or about June

      2019 and was not responsible for the IP complaints. He commiserated with

      plaintiff and offered to help plaintiff find the “best point of contact” to

      resolve the matter. Evidently, after contacting Fjallraven Mr. Minaissian

      was unable to provide such a contact person despite his commitment to do

      so.

70.   Plaintiff remained expelled from the Amazon Marketplace until December

      5, 2019 after paying consultants over $10,000 to get Amazon to hear

      plaintiff’s explanation of Fjallraven’s outrageous conduct. The IP

      complaints, however, remain as a blight on plaintiff’s account . . . an ever-

      present threat should adverse circumstances arise beyond plaintiff’s control,

      e.g. another unscrupulous seller’s IP complaint.

                               E. Effect on Competition

71.   Plaintiff’s competition in the Fjallraven space was eliminated and prices for

      Fjallraven backpacks have been stabilized at artificially high, i.e.

      anticompetitive levels. Output has been restricted. Consumers have thus

      been harmed.

72.   Plaintiff is the only efficient enforcer to address the Netrush/Fjallraven

      conspiracy and obtain the relief sought herein because plaintiff was directly



                                          25
                        Case 1:19-cv-11733 Document 1 Filed 12/23/19 Page 26 of 31




            injured by the conspiracy, no other seller was injured by seller’s misfortune,

            no other party would enforce the rights sought to be enforced herein, and

            there is no other party entitled to any part of the damages sought to be

            recovered herein.


                                            COUNT I
                             (Per se Violation of the Antitrust Laws)

      73.   The averments of paragraphs 1 through 72 are repeated and realleged as if

            fully set forth herein.

      74.   The conduct of Netrush and Fjallraven as described herein constitutes a

            violation of Section 1 of the Sherman Act, 15 U.S.C. §§ 1, 15, which

            prohibits contracts, understandings and conspiracies in unreasonable

            restraint of trade.11

75.     Elimination of discounters and discounted products from access to the

        Marketplace by joint collaborative action, directly at issue here, is a per se

        violation of the Sherman Anti-Trust Act. United States v. Gen. Corp., 384

        U.S. 127, 129, 86 S. Ct. 1321, 1322 (1966) ; United States v. Apple, Inc., 791

        F.3d 290, 322 (2d Cir. 2015); Feminist Women's Health Ctr., Inc. v.

        Mohammad, 415 F. Supp. 1258 (N.D. Fla. 1976).



11
   “Every contract, combination in the form of trust or otherwise, or conspiracy, in restraint of
trade or commerce among the several States, or with foreign nations, is declared to be illegal.”



                                                26
                        Case 1:19-cv-11733 Document 1 Filed 12/23/19 Page 27 of 31




      76.   As set forth above, Netrush and Fjallraven have, in concert, established

            definitive exclusionary methodologies to preclude plaintiff from competing

            or effectively competing in the Marketplace.

77.     The defendants “spread lies” about plaintiff, to Amazon, as an essential

        aspect of the conspiracy. Such unseemly conduct is the hallmark of an

        unlawful marketplace presence.

78.     All of the foregoing accounts of actual commercial activity plausibly evince a

        unity of purpose, a common design whereby competition is restrained via joint

        collaboration to serve conspirators’ economic interests and not for any

        procompetitive reason.

      79. Plaintiff lost profits by reason of being expelled from the Amazon Marketplace. Indeed,

            Plaintiff’s sales during 2018 were up 300% from 2017, indicating that being offline during

            Q4 was particularly injurious.

      80. Further, plaintiff was further damaged as follows:

               a. $515,173.95 in marketing dollars for products to achieve ranking on proprietary
                  pages that WhoIs created, and because of being taken down for so long, all the
                  pages lost their ranking and WhoIs must essentially start over again on them;

               b. Storage Fees – When an account is suspended, the suspended seller does not make
                  any sales, yet storage fees are still incurred while goods are being held until account
                  is reopened. Amazon Storage fees are also 3x higher during 4th quarter. Plaintiff
                  spent $122,000.00 in storage fees for naught;

               c. Plaintiff spent $18,300.00 for consultants who work on getting accounts back, by
                  writing Plans of Action (“POA’s”) and reviewing the accounts; and


               d. Because Plaintiff is restricted from selling Fjallraven products, it has dead
                  inventory of $100,000.


                                                    27
                   Case 1:19-cv-11733 Document 1 Filed 12/23/19 Page 28 of 31




                                    COUNT II:

      (Interference with Existing and Prospective Business Relationships)


81.   The averments of paragraphs 1 through 80 are repeated and realleged as if

      fully set forth herein.

82.   In order to state a claim for tortious interference with prospective economic

      advantage, a claimant must plead facts sufficient to demonstrate that she had

      "(1)...business relations with a third party; (2) the defendant interfered with

      those business relations; (3) the defendant acted for a wrongful purpose or

      used dishonest, unfair, or improper means; and (4) defendant's acts injured

      the relationship." Catskill Development L.L.C. v Park Place Entertainment

      Corp., 547 F.3d 115, 132 (2d Cir. 2008); See also DiFolco v. MSNBC Cable

      L.L.C., 622 F.3d 104, 114 (2d Cir. 2010).

83.   As of September 13, 2019 plaintiff was a third-party seller on Amazon and

      thriving. Experts believe that Amazon third-party sellers who pass a

      threshold of <$1MM in annual sales, known as “Top Sellers” (such as

      WhoIs), have considerable longevity in their Amazon business relationship.

      See https://www.marketplacepulse.com/articles/veteran-amazon-sellers-still-

      at-the-top

84.   Defendants accusations of counterfeiting, made directly to Amazon, were for

                                         28
                 Case 1:19-cv-11733 Document 1 Filed 12/23/19 Page 29 of 31




      the improper purpose of suppressing competition; and those actions

      interfered with plaintiff’s business relationship with Amazon and

      proximately caused expulsion.

85.   Defendants accusations were false and defendants knew they were false at

      relevant times. Defendants statements were made maliciously and with ill

      will, as business entities do not lie about competitors absent a strong

      measure of ill will.

86.   Amazon stated that it took defendants accusations very seriously and expelled

      plaintiff as an Amazon third-party seller after receiving 16 IP Complaints.

87.   Amazon stated that it would act favorably if Fjallraven would retract its

      accusations; but, despite dozens of calls, emails and all manner of attempted

      rectification, plaintiff was ignored and left, literally, with no one to talk to.

88.   Defendants’ acts destroyed plaintiff’s relationship with Amazon, thereby

      causing the shutdown of plaintiff’s business from October 21, through

      December 5, 2019.

                                     COUNT III:

                                    (Libel Per Se)

89.   The averments of paragraphs 1 through 88 are repeated and realleged as if

      fully set forth herein.




                                           29
                 Case 1:19-cv-11733 Document 1 Filed 12/23/19 Page 30 of 31




90.   The elements of a cause of action for slander under New York law are (i) a

      defamatory statement of fact, (ii) that is false, (iii) published to a third party,

      (iv) "of and concerning" the plaintiff, (v) made with the applicable level of

      fault on the part of the speaker, (vi) either causing special harm or

      constituting slander per se, and (vii) not protected by privilege.” Under New

      York defamation law, the Courts have distinguished "a limited category of

      statements" that are considered "libelous per se which do not require

      pleading and proof of special damages." Davis v. Ross, 754 F.2d 80, 82 (2d

      Cir. 1985).

91.   Defendants’ scheming accusations falsely charged plaintiff with a serious

      crime or crimes, to wit: counterfeiting, a form of fraud, undertaken by means

      of interstate wire services, itself a Federal felony. 18 U.S.C. §1343.

92.   Defendants’ accusations against plaintiff to Amazon directly injured said

      plaintiff in its business and trade because, as defendants knew, Amazon will

      not tolerate repeated counterfeiters as Amazon sellers.

93.   Defendants’ accusations against plaintiff constitute libel per se.

94.   Although injury may be presumed due to libel per se, plaintiff suffered

      above and beyond presumed damages, e.g. loss of enterprise value and

      income. In particular, plaintiff lost good will specific to the plaintiff-

      Amazon relationship that cannot be recovered including, inter alia,plaintiff’s



                                           30
                        Case 1:19-cv-11733 Document 1 Filed 12/23/19 Page 31 of 31




         right to sell a broad range of products on amazon.com, much of which

         entitlement was grandfathered.12

                                              JURY DEMAND

         Plaintiff hereby demands a trial by jury as to all issues so triable.

                                             PRAYER FOR RELIEF

         WHEREFORE, 2238 Victory Corp. Display Name Whoiscamera demands judgment

in its favor, together with the following relief:


         1. Damages in an amount to be determined at trial.

         2. The trebling of damages under the antitrust laws.

         3. Alternative to treble damages, punitive damages for tortious interference.

         4. Such other and further relief as the Court deems just and proper.




                                                                /s/Mark Schlachet___
                                                                Law Offices of Mark Schlachet
                                                                3515 Severn Road
                                                                Cleveland, Ohio 44118
                                                                Telephone: (216) 225-7559
                                                                Facsimile: (216) 932-5390
                                                                Email: markschlachet@me.com

                                                                Attorney for Plaintiff 2238 Victory Corp




12
  As an established third-party seller, plaintiff was entitled to sell many products that a new seller would be
precluded from selling based upon Amazon’s “gating” and other restrictions.


                                                          31
